United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-60816
                        Conference Calendar


CORWIN T. HILL,

                                    Plaintiff-Appellant,

versus

CHRISTOPHER B. EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS, in his official and individual capacities;
LAWRENCE KELLY, Superintendent, in official and individual
capacities; FRED O’BANNER, Lieutenant, in his official and
individual capacities; LEONARD VINCENT, Staff Attorney, in
his official and individual capacities; HOWARD WILLIAMS,
Lieutenant, in his official and individual capacities;
“UNKNOWN” MAXWELL, Captain, in his official and individual
capacities; LILLIAN BURKS, Officer, in her official and
individual capacities,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:05-CV-116
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Corwin T. Hill, Mississippi prisoner # R3634, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal.

The district court denied Hill’s IFP motion and certified that

the appeal was not taken in good faith.   By moving for IFP, Hill


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60816
                                -2-

is challenging the district court’s certification.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Hill wears his hair in dreadlocks for religious reasons, and

the defendants enforced a prison regulation that required inmates

to keep their hair short for hygienic and prison security

reasons.   Although inmates retain their First Amendment right

to exercise religion, the right is subject to “reasonable

restrictions and limitations necessitated by penological goals.”

Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995).     Hill has not

presented a nonfrivolous issue on appeal concerning the denial of

his right to the free exercise of religion.   To the extent that

Hill argues that the outcome of the disciplinary hearing was

wrong because his hair complied with the prison regulation, he

has not alleged an issue of constitutional dimension.     See

Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir.

1994).

     Hill has not shown that the district court’s determination

that his appeal would be frivolous was incorrect.    The instant

appeal is without arguable merit and is thus frivolous.

Accordingly, Hill’s request for IFP status is denied, and his

appeal is dismissed.   See Howard v. King, 707 F.2d 215, 219-220

(5th Cir. 1983); 5TH CIR. R. 42.2.

     The dismissal of Hill’s 42 U.S.C. § 1983 suit by the

district court pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

our dismissal of this appeal as frivolous both count as strikes

under § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 385-87
                           No. 05-60816
                                -3-

(5th Cir. 1996).   Hill has a prior strike.    Hill v. Epps,

No. 4:04CV286-P-D (N.D. Miss. Nov. 3, 2004).    Because Hill has

accumulated at least three strikes under § 1915(g), he is barred

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).



     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.